Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 04, 2015

The Court of Appeals hereby passes the following order:

A15A2161. REBECCA BOONE v. THE STATE.

       Rebecca Boone pled guilty to armed robbery in 2006. She later moved to
withdraw her guilty plea out-of-time and for an out-of-time appeal. The trial court
denied both motions by order entered November 10, 2011. Boone filed a notice of
appeal on July 6, 2015. We lack jurisdiction.
       To be timely, a notice of appeal must be filed within 30 days of entry of the
order from which an appeal is sought. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because
Boone filed her notice of appeal more than three years after entry of the order she
seeks to appeal, it is untimely.1 Accordingly, this appeal is hereby DISMISSED for
lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             08/04/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
       Boone’s notice of appeal also refers to an extraordinary motion for a new trial.
No such motion appears in the records for this case or in Boone’s currently pending
appeal—which has been docketed in this Court as Case No. A15A1884—in which
she seeks review of the dismissal of a prior appeal from the court’s November 2011
order. Regardless, her instant appeal still would be untimely because, according to
Boone, the trial court also denied the extraordinary motion for a new trial in its
November 2011 order.